829 F.2d 37Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John C. WASHINGTON, Petitioner-Appellant,v.STATE OF MARYLAND, Respondent-Appellee.
No. 87-6576
United States Court of Appeals, Fourth Circuit.
Submitted June 11, 1987.Decided September 3, 1987.

John C. Washington, appellant pro se.
J. Joseph Curran, Attorney General; Alan Douglas Eason, Assistant Attorney General, for appellee.
Before DONALD RUSSELL, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument and dismiss the appeal on the reasoning of the district court.  Washington v. State of Maryland, C/A No. 86-3193-HM (D. Md., April 20, 1987).


2
DISMISSED.